CHASE, Circuit Judge
(dissenting).
Because I do not think the charge permitted the jury to decide the vital issue of fact raised by the answer and supported sufficiently by the evidence to make the question a substantial one, I cannot agree with my brothers that this judgment should be affirmed.
The failure to charge the substance of the defendant’s request that there could be no recovery on the note if the jury found that it “was delivered to Mr. Schlesinger upon the understanding and condition that it was to become enforceable only if the defendant or a corporation organized by him within a reasonable time failed to make purchase of the shoe factory,” deprived the defendant of the heart of his defense.
Whether, in the light of the conflicts in the evidence the jury would have decided this issue of fact in favor of -the defendant is beside the point. It should be enough for us that there was substantial evidence to show that this note was signed and handed over by the defendant upon the condition that it would not become effective as an obligation binding upon him in the event that he, or a corporation he formed for that purpose, did within a reasonable time buy the shoe factory. The details as to what should be done by way of payment of the loan if the note did not become effective were but a part of the circumstances surrounding the acquisition of the note by the plaintiff. However illuminating those details and an agreement complete as to them may have been in determining whether the note was delivered conditionally as the defendant claimed, failure in proof as to them did not nullify, as a matter of law, the conditional delivery of the note if the jury found that as a matter of fact.
On the contrary, the issue as to delivery was essentially as simple as this. The defendant pleaded and proved sufficiently to make it a question for the jury, that the note was delivered upon the firm condition that if the factory was purchased as contemplated this note should never become effective as his obligation. It is undisputed that the factory was purchased as contemplated. If the plaintiff acquired the note subject to the above condition it never became a valid and enforceable note.1 Because the above request to charge was refused and the charge as given confused the question of the conditional delivery of the note with what would be an adequate defense to a suit to recover the amount of the loan, the defendant has not yet had the issue he actually tenderéd lawfully decided by a jury.
I should reverse and remand for a new trial.

 See Niblock v. Sprague, 200 N.Y. 390, 93 N.E. 1105.